Citation Nr: 1047299	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND

The Veteran served on active duty from January 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision review officer (DRO) 
decision.  By this decision, the Veteran was awarded service 
connection for hepatitis C and assigned a noncompensable rating, 
effective from May 6, 2000.  

In January 2009, the Veteran submitted a notice of disagreement 
(NOD) as to the disability rating assigned by the DRO in the 
December 2008 decision.  The Veteran also filed a VA Form 9 
(Appeal to Board of Veterans' Appeals) wherein he checked the box 
requesting a hearing before a member of the Board sitting at the 
RO.  The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2010).  In accordance with the request, the Veteran 
must be provided an opportunity to present testimony during a 
hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
member of the Board sitting at the RO.  
Notify the Veteran of the date and time of 
the hearing.  Allow the Veteran and his 
representative an opportunity to prepare 
for the hearing.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

